       Case 2:19-cv-04521-MTL Document 79 Filed 04/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Francisco Zavala,                                No. CV-19-04521-PHX-MTL
10                 Plaintiff,                         ORDER
11   v.
12   FCA US LLC,
13                 Defendant.
14
15         The Court has received notice that the parties have settled. (Doc. 78). Accordingly,
16         IT IS ORDERED that the Clerk of Court shall, without further notice, dismiss this

17   action on June 12, 2020, with prejudice, unless prior thereto a party withdraws the Notice
18   of Settlement (Doc. 78).

19         IT IS FURTHER ORDERED that all pending deadlines this case are vacated.

20         Dated this 30th day of April, 2020.
21
22
23
24
25
26
27
28
